Citation Nr: 1142389	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-29 009	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty from June 1972 to April 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

Current back disability has not been shown.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).) 

The Board finds that all notification action needed to make a decision as to the claim of service connection for a back disability has been accomplished.  Through a April 2007 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also finds that the April 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this service connection issue for further notification of how to substantiate the claim is not necessary.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's available service treatment records have been obtained and associated with the claims file, as have VA treatment records.  The report of a general medical examination conducted by VA in February 2001 is also of record.  Additionally, the Veteran was afforded a hearing before a decision review officer at the RO in April 2009, the transcript of which is of record. 

No VA examination was conducted in this case following the Veteran's 2007 claim.  The provisions of 38 C.F.R. § 3.159 indicate that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms that may be presumed to have been incurred in service within the presumptive period of 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 that was manifested during an applicable presumptive period; and indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  

Here, there is no competent evidence of current disability or persistent or recurrent symptoms of disability.  As noted below, the Veteran has testified that he has had continual problems since service, but the Board finds this statement to be incredible.  See discussion below.  Moreover, there has been no medical evidence presented to show any diagnosed disability.  Consequently, a medical examination is not required.  VA has satisfied the duty to assist.  

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

The Veteran asserts that he has a back disability that is the result of his active military service.  He testified that, during service, he hurt his back while helping lift an accommodation ladder.  He said that he was treated with light duty.  He also reported that he hurt his back a second time when the ladder needed to be moved, but he did not go to sick call.  In response to his representative question about whether he had had continual back problems since service, he said, "Yes, I did."  The Veteran further testified that, after the in-service injury, his back had gotten better after some time.  He also said that he had injured his back after military service while working construction jobs, but that he never sought treatment, and consequently has never been diagnosed.  

The Veteran's service records corroborate the Veteran's testimony with regard to his having a backache after lifting an accommodation ladder.  A May 1973 entry shows that he complained of a backache of 2 days' duration.  The clinical impression was that the Veteran had a mild low back strain.  A January 1975 entry also shows that he complained of low back pain after heavy lifting, but when the Veteran was examined for separation from military service in April 1975, his spine was found to be normal.  Such a finding is consistent with the Veteran's testimony that his back got better.  In fact, when he was examined by VA in February 2001, the Veteran specifically denied an injuries or any joint pain or problem with his spine.  

The Board finds that the separation examination report and the February 2001 VA report stand in stark contrast to the notion that the Veteran had had persistent or recurrent symptoms due to a back injury that occurred in service.  Indeed, these reports support the Veteran's statement that his back got better, not that he had had continual problems since service.  The reports are also consistent with the May 1973 impression that the Veteran's problem was only a mild strain.  For these reasons, the Board finds that the Veteran's response during the 2009 hearing that he had had continual symptoms since service is incredible.  

Although the Veteran has said that he now has symptoms related to his back, including pain, an associated diagnosis is not evident.  An element of a service connection claim is the existence of a current disability.  However, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence reflects that the Veteran does not have diagnosed back disability.  Even the Veteran has testified that he has not been to a doctor to seek treatment or to obtain a diagnosis.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for a back disability is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a back disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


